Citation Nr: 1625834	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to July 2005, and from August 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned during a Board hearing held in May 2016.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's sleep apnea had its onset during his active military service.


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his current diagnosis of sleep apnea was incurred during his periods of active service.  To that end, service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
In this case, the Veteran's service treatment records do not indicate complaints, diagnosis, or treatment for any sleep disorder.  Post-service, the Veteran reported apnea symptoms during a VA examination in February 2008, less than one year following separation.  A diagnosis of apnea was not provided, as no sleep study was performed at that time.

He was officially diagnosed with sleep apnea in November 2010 following a sleep study.  In January 2012, an acquaintance submitted a statement indicating that, prior to his deployment, the Veteran never stopped breathing, gasped for air, or convulsed during his sleep.  Upon his return, per the letter, he would stop breathing for several seconds, waking gasping for air.

During the Veteran's Board hearing, he testified that his bunkmates would throw rocks at him to get him to roll over in his sleep due to loud breathing.  He also noted the visit by his acquaintance, discussed above, which occurred immediately upon his return from Afghanistan.  See Transcript, p. 3.
  
As such, VA medical evidence dated after the Veteran was discharged from service shows that the he has been diagnosed as having chronic obstructive sleep apnea, and the document authored by his acquaintance indicated that this symptomatology existed upon his return from deployment.  Further, the Veteran's credible and forthright hearing testimony is supported by his reports of apnea symptoms to a VA examiner shortly after separation, as well as the diagnosis of apnea in 2010.  The Board finds the Veteran's reports credible, as he is competent to report symptoms such as sleeplessness and fatigue.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These reports are bolstered by the equally-competent reports from his acquaintance.

Thus, service connection for chronic obstructive sleep apnea is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER


Service connection for sleep apnea is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


